DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 11-12, drawn to a POS terminal, which receives electronic money information then processes an insufficient cash payment amount, and to pay the remained of the bill with electronic money, classified in G06Q 20/201.
Claims 13 drawn to a POS terminal with a printing unit, which processes an insufficient cash payment and to pay the remained of the bill with electronic money, classified in G06Q 20/209.
Claim 14-20, drawn to a POS terminal with a printing unit, which processes an insufficient cash payment and to pay the remained of the bill with electronic money, classified in G06Q 20/227.
Claim 21-221 drawn to the device claims of 11 and 12 with a system limitation including a shop sever using PLU data, classified in G07G 1/145.
Claims 23 drawn to the device claim of 13 with a system limitation including a shop sever using PLU data, classified in G07G 1/145.
Claims 24-30 drawn to the device claims of 14 and 20 with a system limitation including a shop sever using PLU data, classified in G07G 1/145.

The inventions are distinct, each from the other because of the following reasons:
1. 	Inventions 1 and 2 are related as combination (Invention 1) and subcombination (Invention 2). Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the following limitations: 
    PNG
    media_image1.png
    135
    645
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    54
    594
    media_image2.png
    Greyscale

The subcombination has separate utility such as the functions relating to the additional features such as receipt system.

Inventions 1 and 3 are related as combination (Invention 1) and subcombination (Invention 3).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the following limitations: 
 
    PNG
    media_image3.png
    196
    657
    media_image3.png
    Greyscale

The subcombination has separate utility such as the functions relating to the additional features such as receipt system.

Invention 2 and 3 are related as combination (Invention 3) and subcombination (Invention 2). Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for 

    PNG
    media_image4.png
    24
    150
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    24
    216
    media_image5.png
    Greyscale

The subcombination has separate utility such as the functions relating to the additional features such dual information presenting system.

Inventions 1 and 4 (Similarly Inventions 2 and 5; and 3 and 6) are related as combination (Invention 1, 2, 3) and subcombination (Invention 4, 5, 6). Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the following limitations: 
    PNG
    media_image6.png
    190
    663
    media_image6.png
    Greyscale

The subcombination has separate utility such as the functions relating to the additional features such as a POS server lookup system.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention 1 would require a search in at least G06Q 20/201, along with an unique text search. Invention 2 would require a search in at least G06Q 20/203, along with an unique text search. Invention 3 would require a search in at least G06Q 10/083, along with an unique text search. Invention 4 would require a search in at least G06Q 20/201 and G07G 1/145, along with an unique text search. Invention 5 would require a search in at least G06Q 20/209 and G07G 1/145, along with an unique text search. Invention 6 would require a search in at least G06Q 20/227 and G07G 1/145, along with an unique text search.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687                                

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claims 21-30 are either improperly formatted independent claims or are improperly written dependent claims that switching statutory categories. For the purposes of the restriction analysis, Examiner has interpreted them as independent claims; however, if Applicant does not intend this appropriate correction to the statutory category will be needed.